Citation Nr: 0004472	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-14 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of radiation exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include 
manic depression and panic attacks, and, if so, whether 
service connection is warranted.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for alcoholism. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1963 
to January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.

The issues of entitlement to service connection for residuals 
of radiation exposure and an acquired psychiatric disorder 
other than PTSD have been characterized as shown above 
because there was a prior final decision on these claims.  
The Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of whether the RO has determined that new and 
material evidence has been submitted, as it did in this case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In September 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the appellant submitted additional evidence.  As he has 
waived the RO's consideration of this evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).

FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO denied, on the 
merits, service connection for residuals of radiation 
exposure and a psychiatric disorder, claimed as manic 
depression.  The appellant was notified of that decision in 
December 1983 and did not appeal. 

2.  None of the evidence received since 1983 in support of 
the appellant's attempt to reopen his claim for service 
connection for residuals of radiation exposure is material.

3.  Some of the evidence received since 1983 in support of 
the appellant's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder is material.

4.  The appellant currently has various acquired psychiatric 
disorders, including major depression, major affective 
disorder, and bipolar disorder with manic phases, as well as 
various heart disorders, including coronary artery disease 
and status post acute myocardial infarction, and alcohol 
addiction/dependence.

5.  There is no medical evidence of a nexus, or link, between 
the claimed acquired psychiatric disorders and heart 
condition and any disease or injury during service, and these 
claims for service connection are not plausible.

6.  The appellant does not have PTSD, and this claim for 
service connection is not plausible.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision that denied service 
connection for residuals of radiation exposure and an 
acquired psychiatric disorder, claimed as manic depression, 
is final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.301(a) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for residuals of 
radiation exposure is not reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  New and material evidence has been received, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder other than PTSD is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  The claims for service connection for an acquired 
psychiatric disorder other than PTSD, PTSD, and a heart 
condition are not well grounded, and there is no statutory 
duty to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for alcoholism lacks 
legal merit.  38 U.S.C.A. §§ 101(16) and 105(a) (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301(a), (d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for residuals
of radiation exposure

The appellant initially filed a claim for service connection 
for residuals of radiation exposure in September 1983.  His 
service medical records contained a record of exposure to 
ionizing radiation, which detailed the appellant's radiation 
exposure from x-rays between April 1963 and April 1965 as 
shown by film badges.  His total accumulative dose throughout 
this two-year period was 0.020.  Upon VA examination in 
November 1983, the appellant indicated that he was exposed to 
radiation during service while x-raying airplanes, and he 
wondered if this had had "any effect" on his health.  He 
denied any gum bleeding, bruising, joint pain, abdominal 
pain, or weight changes.  He stated that he was not told 
during service that any abnormalities were shown by his film 
badge exposure or upon blood counts.  The VA examiner stated 
that the appellant was examined for ionizing radiation 
exposure excess, but no abnormalities were found. 

In a December 1983 rating decision, the RO denied entitlement 
to service connection for residuals of radiation exposure, 
finding that the evidence of record did not show any such 
residuals.  A decision of a duly-constituted rating agency or 
other agency of original jurisdiction is final and binding as 
to all field offices of the Department as to written 
conclusions based on evidence on file at the time the veteran 
is notified of the decision.  38 C.F.R. § 3.104(a) (1999).  
Such a decision is not subject to revision on the same 
factual basis except by a duly constituted appellate 
authority.  Id.  The appellant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  

A letter from the RO, advising the appellant of the December 
1983 decision and of appellate rights and procedures, was 
issued on December 15, 1983.  On December 10, 1984, the RO 
received a letter from a private attorney indicating that the 
appellant be "afforded all of his appellate rights from your 
decision of December 15, 1983."  In February 1985, the RO 
informed the appellant that his appeal could not proceed 
until he clarified whom he wanted as his representative.  He 
was told that he had to complete the proper form for the 
private attorney that had submitted the letter on his behalf.  
The appellant responded in February 1985 that he wanted the 
State Department of Veterans Services to represent him.  In 
March 1985, the RO informed the appellant that the December 
1984 letter from the private attorney could not be accepted 
as a notice of disagreement because (a) it was not signed by 
the appellant or submitted by his appointed representative, 
and (b) it did not specify the issues with which he 
disagreed, and the December 1983 rating decision had denied 
several issues.  He was informed that no further action would 
be taken on his appeal unless the RO heard from him.  He did 
not respond.  In the circumstances of this case, an adequate 
notice of disagreement was not filed with the December 1983 
denial of the appellant's claim.  38 C.F.R. §§ 20.201 and 
20.301(a) (1999).  Therefore, that decision is final.  
38 U.S.C.A. § 7105 (West 1991). 

In April 1997, the appellant again filed a claim for service 
connection for residuals of radiation exposure.  In order to 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

Although the RO determined that new and material evidence had 
been submitted to reopen this claim, the Board has 
jurisdiction to consider this issue because the issue of 
whether new and material evidence has been submitted is part 
of the same "matter" of whether the appellant is entitled 
to service connection for this disability.  Bernard v. Brown, 
4 Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

The evidence received subsequent to December 1983 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since December 1983, the 
following evidence has been received:  (1) the appellant's 
contentions, including those raised at personal hearings in 
1998 and 1999; (2) private medical records from Northeast 
Georgia Medical Center, Habersham County Medical Center, F. 
Stuart Sanders, M.D., Emory University Hospital, Tom Jordan, 
M.D., and Kenneth Goolsby, M.D.; (3) VA records for treatment 
and hospitalization between 1988 and 1999; (4) documents 
concerning the appellant's job training during service and 
general documents concerning radiation exposure; and (5) 
military personnel records.

To the extent that the appellant contends that he has 
disabilities as a result of radiation exposure during his 
military service, this evidence is not new.  Prior to 1983, 
he had made statements concerning such allegations.  He has 
not submitted any new contentions regarding this claim; he 
has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the December 1983 rating decision and is 
not new for purposes of reopening a claim.

The rest of the evidence received since 1983 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has not submitted 
material evidence concerning this claim.  The overwhelming 
majority of the new evidence is not relevant to the claim, in 
that it does not show treatment for any recognized radiogenic 
disease, see 38 C.F.R. § 3.311(b)(2), nor is there any 
medical or scientific evidence of record showing that any 
medical condition that the appellant has been treated for is 
a radiogenic disease, see 38 C.F.R. § 3.311(b)(4).  

The only evidence that is arguably relevant to the claim are 
the documents submitted by the appellant at his December 1998 
personal hearing.  He argued that these documents established 
his exposure to radiation during service, and the RO accepted 
these documents as material evidence.  The documents 
submitted by the appellant are relevant, in that they showed 
participation in training that included exposure to 
radiation, but they are not significant.  

The fact that the appellant participated in activities during 
service that involved exposure to radiation was previously 
shown by the exposure record contained in his service medical 
records.  The new evidence does not document the appellant's 
specific radiation exposure during service.  The documents 
submitted by the appellant in 1998 are general in nature and 
merely list his training classes, general safety precautions, 
etc.  The appellant's specific total radiation exposure was 
previously of record, and the new documents do not contradict 
or add to the previous information in any manner.  In direct 
contradiction to the appellant's testimony, his service 
records showed that he was provided a film badge during the 
time that he was exposed to radiation, and his total exposure 
was monitored and documented. 

The appellant's contentions that he has disabilities as a 
result of radiation exposure during his military service are 
neither material nor competent evidence.  Even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to December 1983 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for residuals of radiation exposure.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

B.  Service connection for an acquired
psychiatric disorder other than PTSD

The appellant also initially filed this claim in September 
1983.  He claimed that he suffered from manic depression, 
which had "surfaced" in 1980 due to leg pain.  His service 
medical records showed no complaints of or treatment for a 
psychiatric disorder.  Upon VA examination in 1983, he stated 
that he "got depressed" in 1980 and had been trying to 
"trace [his] life back to where [it] all began."  He 
thought it began in 1963 when he was injured playing 
softball.  He had leg pain, and he equated pain with fear and 
anxiety.  The diagnosis was depressive reaction. 

The December 1983 rating decision discussed above also denied 
this claim, finding that the manic depression claimed by the 
appellant was not shown by the evidence of record.  For the 
reasons discussed above, the December 1983 rating decision is 
final.  In April 1997, the appellant claimed service 
connection for manic depression and panic attacks.  The 
evidence submitted since the December 1983 rating decision is 
listed above. 

In this case, the Board concludes that the appellant has 
submitted material evidence concerning his claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  Although the new evidence may not be significant 
standing alone, it is significant when considered in 
conjunction with the prior evidence of record.  The basis of 
the RO's denial in 1983 was that there was no evidence 
showing that the appellant had the claimed manic depression.  
New evidence has been obtained that shows diagnoses of 
chronic acquired psychiatric disorders, including manic 
depression.  The totality of the evidence shows that the 
appellant has received almost continuous treatment for 
psychiatric disorders since 1980.  There is, then, continuity 
of treatment that bears directly and substantially on the 
specific matter under consideration (i.e., entitlement to 
direct service connection), and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the Board concludes that this evidence is new 
and material evidence, and the claim for service connection 
for an acquired psychiatric disorder other than PTSD must be 
reopened.

Despite the additional evidence, the reopened claim is not 
well grounded.  See Elkins.  There is evidence of a current 
disability, in that diagnoses of chronic acquired psychiatric 
disorders have been rendered (i.e., major depression, panic 
attacks, bipolar disorder with manic phases, and major 
affective disorder).  The appellant's service medical records 
showed no complaints of or treatment for psychiatric 
complaints.  The appellant claims that he experienced 
distress and panic attacks during service after being exposed 
to radiation.

Assuming that the appellant has submitted competent lay 
evidence of experiencing psychiatric symptomatology during 
service, there is no medical evidence of a nexus, or link, 
between any inservice disease or injury and the post-service 
acquired psychiatric disorders.  The post-service medical 
evidence does not show complaints of psychiatric 
symptomatology until, at the earliest, 1973.  As of that 
date, the appellant was hospitalized for alcohol treatment, 
and it was noted that he was tense and anxious.  The majority 
of the appellant's psychiatric symptomatology had its onset 
in 1980.  It was noted in May 1980 that the appellant had had 
problems with his "nerves" since earlier that year when he 
discontinued use of alcohol and separated from his spouse.  
The only other evidence suggesting that the appellant had any 
psychiatric problems prior to that time is a 1988 report from 
Dr. Goolsby showing the appellant's reported history of 
experiencing manic episodes since the late 1960s, which was 
still after his separation from service.  

Diagnosis of a chronic psychiatric disorder was also not 
rendered until 1980, and the appellant has been consistently 
treated since that time for these conditions.  However, this 
diagnosis was approximately 14 years after the appellant's 
separation from service.  There is no evidence showing that 
the appellant had a chronic acquired psychiatric disorder 
prior to that time.  At no time has a medical professional 
indicated that any of the appellant's post-service acquired 
psychiatric disorders are in any manner related to his 
military service, including radiation exposure, or began 
during service.  In fact, at no time prior to approximately 
1997 did the appellant ever discuss his military experiences 
when seeking treatment for psychiatric disorders.  The 
extensive medical evidence discusses the fact that his 
"manic episodes" are precipitated by stress, and the 
"stresses" referenced in the records are financial and 
family difficulties. 

The only evidence linking the appellant's current psychiatric 
disorders to his military service consists of his current 
statements.  As discussed above, he does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation, and his statements alone are 
insufficient to well ground this claim.  

Therefore, the Board concludes that this claim is not well 
grounded.  Until the appellant establishes a well-grounded 
claim, VA has no duty to assist him in developing facts 
pertinent to the claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has not alleged that any medical records exist that 
would contain medical opinions associating the claimed 
psychiatric disorders with his period of service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for an acquired psychiatric disorder other than 
PTSD is plausible, the claim must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.

When a claim is reopened on the basis of new and material 
evidence, if it is clear from the evidence that the reopened 
claim is not well grounded, then there is no way as a matter 
of law that the veteran could prevail.  Winters v. West, 12 
Vet. App. 203 (1999).  In such a situation, a remand for the 
RO to determine that the claim is not well grounded would 
simply serve to impose an unnecessary burden with no gain to 
the veteran.  Id., citing Soyini v. Derwinski, 1 Vet. App. 
426, 430 (1994).

C.  Service connection for PTSD

The laws and regulations regarding service connection are 
discussed above.  In order for a claim for service connection 
for PTSD to be successful there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1999); see also Cohen v. Brown, 10 Vet. App 128 (1997).

The appellant has failed to satisfy the first element of a 
well-grounded claim for service connection for PTSD.  As the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has 
held, there must be a clear, unequivocal diagnosis of PTSD 
for a valid service connection claim.  Cohen, 10 Vet. 
App. 128; see also 38 C.F.R. § 3.304(f) (1999).  Despite the 
appellant's contentions, none of his treatment records show a 
credible diagnosis of PTSD.  

The first notation in the medical evidence concerning PTSD is 
a VA progress note dated in November 1997.  In that note, the 
examiner listed the appellant's various medical and 
psychiatric disorders, including "PTSD."  That was not, 
however, an actual diagnosis of PTSD, since the appellant did 
not undergo a psychiatric examination at that time, nor was 
that condition listed in the diagnoses resulting from that 
visit/examination.  The examiner was merely recording the 
appellant's reported history of PTSD, a history which is not 
supported by the medical evidence, since none of the medical 
evidence prior to November 1997 showed diagnosis of PTSD.

The next notation in the medical evidence concerning PTSD is 
a VA progress note dated in June 1999.  The appellant 
complained of panic attacks, nightmares, and insomnia.  The 
examiner's assessments included "panic disorder - history 
consistent with panic disorder/PTSD - will refer to 
psychiatry for full evaluation."  The examiner did not 
diagnose PTSD at that time.  Rather, it was only noted that 
the appellant's history was consistent with PTSD, and he was 
referred for additional evaluation.  During that evaluation, 
conducted in August 1999, the appellant indicated that he was 
not exposed to combat during service, nor did he witness any 
trauma.  The psychiatrist concluded that the appellant had 
depressed mood and anxiety.  Therefore, the in-depth 
evaluation did not yield diagnosis of PTSD.

The appellant maintains that he has PTSD as a result of 
radiation exposure during his military service.  However, as 
discussed above, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  Without competent medical evidence 
establishing that he currently has PTSD, his claim for 
service connection is not well grounded. 

Since the appellant's claim is not well grounded, VA has no 
duty to assist him, including by providing him a VA 
examination.  VA also has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits because nothing in 
the record suggests the existence of evidence that might show 
that he has PTSD.  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.




D.  Service connection for a heart condition

The laws and regulations regarding service connection are 
discussed above.  The recent medical evidence shows treatment 
for coronary artery disease, and the appellant is status post 
an acute myocardial infarction from 1987.  The appellant's 
service medical records showed no complaints of or treatment 
for cardiovascular complaints, and the appellant has never 
stated that he experienced such symptoms during service.  
Rather, he claims that his heart condition is somehow related 
to his exposure to radiation during service.

The post-service medical evidence does not show complaints of 
cardiovascular symptomatology until 1987.  There is no 
evidence indicating that the appellant had any cardiovascular 
problems prior to 1987.  At that time, he suffered an acute 
myocardial infarction.  He denied having any prior symptoms 
such as chest pain or heart disease.  The Board notes that 
the prior medical evidence did show treatment for 
hypertension.  The initial diagnosis of a chronic heart 
condition was not until 1987, which was approximately 21 
years after the appellant's separation from service.  At no 
time has a medical professional indicated that any of the 
appellant's post-service heart disorders is in any manner 
related to his military service, including radiation 
exposure, or began during service. As indicated above, the 
appellant does not have the medical expertise to render such 
an opinion.  

Therefore, the Board concludes that this claim is also not 
well grounded.  Since the appellant's claim is not well 
grounded, VA has no duty to assist him, including by 
providing him a VA examination.  VA also has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits 
because nothing in the record suggests the existence of 
evidence that might contain medical opinions associating the 
claimed heart disorder with the appellant's period of 
service.  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

E.  Service connection for alcoholism

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in active miliary, 
naval, or air service.  38 U.S.C.A. § 101(16) (West 1991).  
However, service connection may be granted, and compensation 
paid, only when a disability was incurred or aggravated in 
line of duty and not the result of the claimant's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.1(m) and 
3.301(a) (1999).

An injury or disease incurred during active miliary, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the claimant's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991); 
38 C.F.R. § 3.301(d) (1999).

VA's General Counsel has concluded that, under section 8052 
of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, the 
law prohibits the payment of compensation for a disability 
that is a result of a claimant's own alcohol or drug abuse, 
effective for claims filed after October 31, 1990.  
VAOPGCPREC 2-97; see also Barela v. West, 11 Vet. App. 280 
(1998) (service connection for alcohol and drug abuse can be 
established; the statutes only prohibit the payment of 
compensation for disability due to alcohol or substance 
abuse, not a grant of service connection for such disability 
from which other, ancillary benefits could be awarded).  
However, in a more recent opinion, the General Counsel 
emphasized that 38 U.S.C.A. § 105(a), as amended by section 
8052 of OBRA 1990, precludes direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) for purposes 
of all VA benefits.  VAOPGCPREC 7-99; see also VAOPGCPREC 2-
98.  That is because OBRA 1990 amended the status governing 
line of duty determinations and the definition of a 
"service-connected" disability, as discussed above.  
38 U.S.C.A. §§ 101(16) and 105(a) (West 1991).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

The appellant's claim for direct service connection for 
alcoholism must be denied.  The appellant filed this claim in 
1997, and the law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  In a case where the law 
is dispositive of a claim on appeal, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).  There is a lack of 
entitlement under the law to direct service connection for 
alcoholism, and the Board does not have the authority to 
grant the appellant's claim.  


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for residuals of 
radiation exposure, the claim is not reopened, and the appeal 
is denied.

As new and material evidence has been received to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder other than PTSD, the claim is reopened, 
and, to that extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, PTSD, a heart condition, and 
alcoholism is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

